Title: To George Washington from George Bryan, 23 May 1778
From: Bryan, George
To: Washington, George


                    
                        Sir
                        In Council Lancaster [Pa.] May 23d 1778
                    
                    As it is apprehended here, that the Marquis-de-la Fayette has been nominated by the Most Christian King Ambassador to the United states of America, and that he may be expected shortly to pass through this borough in his way to Congress, it would highly oblige the Executive Council of this state, if some previous intimation of the time of his Lordships Journey could be given by one of the Gentlemen of your Excellencys family, in order that due honour might be done to so respectable a personage by this state, as far as present circumstances may admit.
                    This morning early his Excellency Thomas Wharton junr Esquire, died here very unexpectedly. The state suffers by the loss of the worthy President. But tho’ Council sensibly feel the want of his presence in their deliberations your Excellency may be assured of their most spirited exertions and that they will steadily co-operate with you in every measure, for the publick good. I am, May it please your Excellency your Excellencys most obedient and very humble servant
                    
                        Geo: Bryan, Vice-president.
                    
                